Citation Nr: 0815971	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for seasonal allergies, 
acute allergic rhinitis.

2.	Entitlement to service connection for a chronic 
gynecological disorder.

3.	Entitlement to service connection for a chronic or 
recurrent kidney infection.

4.	Entitlement to service connection for bilateral hearing 
loss.

5.	Entitlement to service connection for bilateral pes 
planus.

6.	Entitlement to an initial compensable rating for service 
connected cystic acne.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1992 to November 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for: (1) seasonal allergies, 
acute allergic rhinitis; (2) "female complications", styled 
on the title page as a chronic gynecological disorder; (3) 
"kidney infections", styled on the title page as a chronic 
or recurrent kidney infection; (4) bilateral hearing loss; 
and (5) bilateral pes planus, but granted service connection 
for cystic acne, evaluating it at zero percent.  The RO 
issued a notice of the decision in August 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in March 
2005 as to the service connection denials and the initial 
noncompensable evaluation assigned for the service connected 
cystic acne.  Subsequently, in September 2005 the RO provided 
a Statement of the Case (SOC), and thereafter, in November 
2005, the veteran timely filed a substantive appeal.  The RO 
issued a Supplemental Statement of the Case (SSOC) in October 
2007.  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran failed to report for a scheduled April 2007 VA 
examination for which she received notice; evidence 
necessary to determine the nature, etiology and 
approximate onset date of any seasonal allergy with 
rhinitis, gynecological disorder or kidney disease that 
may be present, the current etiology or approximate onset 
date and current severity of her hearing loss, and the 
current severity of her pes planus and cystic acne could 
therefore not be obtained.

3.	There is no competent medical evidence showing that the 
veteran currently has medical diagnoses of: seasonal 
allergies, acute allergic rhinitis; a gynecological 
disorder; a kidney infection; or a hearing loss disability 
of either ear as defined by the applicable regulation.

4.	The veteran had moderate bilateral pes planus upon her 
pre-enlistment examination; there is no medical evidence 
to show that it increased in severity or was permanently 
worsened during her period of active service.

5.	There is no competent medical evidence that reveals the 
veteran's cystic acne currently involves at least five 
percent of her entire body or exposed areas affected, nor 
is there competent evidence to show that her cystic acne 
necessitates treatment with immunosuppressive drugs or 
corticosteroids.


CONCLUSIONS OF LAW

1.	Service connection for claimed seasonal allergies, acute 
allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.655 (2007). 

2.	Service connection for a claimed chronic gynecological 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.655 (2007). 

3.	Service connection for a claimed chronic or recurrent 
kidney infection is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.655 (2007). 

4.	Service connection for claimed bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.655 (2007). 

5.	Bilateral pes planus pre-existed service and was not 
aggravated therein.   38 U.S.C.A. §§ 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306, 3.655 (2007). 

6.	The criteria for an initial or staged compensable rating 
for service connected cystic acne have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.118, Diagnostic 
Code 7806 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2007 letter sent to the veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate 
the claims.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2007 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support her service connection claims, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  It 
also informed the veteran that she must offer proof that her 
service connected cystic acne was worse than currently rated, 
and that with respect to her per-existing, pre-service pes 
planus noted upon service entry, that she must provide 
evidence that this disorder was permanently aggravated during 
active service.  

This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, she carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for her, and it also specifically 
asked the veteran to provide VA with any other supporting 
evidence or information in her possession.  The letter 
informed her about the Dingess elements relating to 
assignment of effective dates and calculation of disability 
ratings.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate her claims, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
August 2004 RO decision that is the subject of this appeal in 
its April 2007 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the belated VCAA notice has been 
rebutted.  The RO cured this defect by providing complete 
VCAA notice together with readjudication of the claims, as 
demonstrated by the October 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the RO scheduled the 
veteran for a 2007 VA examination for which she failed to 
report without providing good cause for said absence.  See 38 
C.F.R. § 3.655; see also Analysis, infra, Part III of this 
Decision.  The Court has made clear that "[c]orresponding to 
VA's duty to assist the veteran in obtaining information is a 
duty on the part of the veteran to cooperate with VA in 
developing a claim."  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).  That is, as has often been stated, VA's "'[d]uty to 
assist is not always a one-way street.'"  Id. (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)) ; Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005) (same).  As discussed 
in greater detail below, the veteran did not appear for the 
scheduled 2007 VA medical examination despite adequate 
notification and she has presented no good cause for her 
failure to report.  Therefore, the Board must evaluate the 
instant claims based on the evidence of record and VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.655(a), 
(b).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include nephritis 
(kidney infection) and organic diseases of the nervous system 
(to include sensorineural hearing loss).  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).

In addition, if a veteran has a preexisting disorder prior to 
service that is noted upon service entry, she cannot bring a 
claim for "incurrence" service connection for that 
disorder, but may only bring a claim for service connected 
"aggravation" of that disorder.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) ("if a preexisting disorder 
is noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder"); accord Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995) ("If a disability is found to have preexisted 
service, then service connection may be predicated only upon 
a finding of aggravation during service").  In such a case, 
"[a] preexisting injury or disease will be considered to 
have been aggravated by active . . . service, where there is 
an increase in disability during such service . . . ."  38 
C.F.R. § 3.306(a).  When claiming entitlement to service 
connection for the aggravation of a preexisting condition, a 
veteran need not establish a causal link between his military 
service and the deterioration of her preservice disability, 
but she bears the burden of proving that an aggravation, or 
permanent increase in severity, occurred in service.  Wagner, 
supra (noting that the "burden falls on the veteran to 
establish aggravation"); Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to constitute "aggravation in service" unless the 
underlying condition, as contrasted to the symptoms, is 
worsened, and aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
Jenson, supra; Paulson, supra ("The presumption of 
aggravation . . . is not applicable unless the preservice 
disability underwent an increase in severity during 
service"); Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) 
(noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting 
worsening . . . that is, a worsening that existed at the time 
of separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In determining whether such aggravation occurred the 
Board must give "[d]ue regard . . . [to] the places, types, 
and circumstances of service and particular consideration 
will be accorded combat duty and other hardships of 
service," and [t]he development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy . . . will 
establish aggravation of a disability."  38 C.F.R. § 
3.306(b)(2).  Where an in-service increase in severity has 
been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in-service] increase in disability 
is due to the natural progress of the disease," and it must 
do so by offering "[c]lear and unmistakable evidence 
(obvious or manifest)" in this regard.  38 C.F.R. § 
3.306(a), (b); accord Wagner, supra.  

b. Initial Higher Rating Claim
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal) and where a veteran files a claim for an 
increased rating (a Francisco claim).  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  In the former case, as here, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  

In either case, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007) (holding that "staged ratings are appropriate for 
an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to the evaluation of cystic acne, 38 C.F.R. § 
4.118, Diagnostic Code 7806 applies and provides that such a 
skin disease should be rated according to the criteria under 
Diagnostic Code 7806 or according to the criteria enunciated 
under Diagnostic Code 7800, relating to disfigurement of the 
head, face, or neck, or under Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805, relating to evaluations for scars, 
depending upon the predominant disability.   

Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

c. Failure to Report for VA Examinations
38 C.F.R. § 3.655 sets forth applicable provisions regarding 
a veteran's failure to report for a scheduled VA examination 
and the adjudicatory consequences thereof.  Specifically, 
with respect to an original compensation claim, it provides 
that "[w]hen entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination . . . . the claim 
shall be rated based on the evidence of record."  38 C.F.R. 
§ 3.655(a), (b).  Thus, the Court has held that "[w]hen a 
veteran misses a scheduled VA examination, the Board must 
consider: (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the veteran lacked good cause to miss the scheduled 
examination."  Turk, 21 Vet. App. at 569.  The Court has 
construed an "original compensation claim" to include both 
service connection claims as well as initial higher rating 
claims, Turk, 21 Vet. App. at 569, 570 (holding that 
"[w]here a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim . . . ."); Kowalski, 19 Vet. App. at 176-77, 178 
(noting that failure to appear for VA examination relating to 
service connection claim would result in adjudication of the 
claim based on the evidence of record), and  "[e]xamples of 
good cause for failure to appear include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc."  38 C.F.R. § 3.655(a); 
accord Kowalski, supra, at 177.       

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's March 1992 Report of Medical Examination for 
Enlistment reflects a normal clinical assessment of all 
systems (to include the ears, sinuses, vascular system and G-
U system) except for the feet, where the clinician observed 
that the veteran had moderate, asymptomatic pes planus.  

As noted by the examiner in the veteran's June 2003 Report of 
Medical Assessment for Separation, the veteran had allergic 
rhinitis for which she took Nasonex; markedly irregular 
periods and dyspareunia for which she needed a gynecological 
referral; acne and pes planus for which she was directed to 
continue using orthotics.  The clinician further noted that 
the veteran's custom orthotics had "allow[ed] full duties, 
exercise on treadmill, etc."  He also described that the 
veteran had experienced a kidney infection during service 
without further problems reported.  

In her April 2004 application for compensation benefits, the 
veteran provided an Alamogordo, New Mexico address as her 
current address.  

An April 2004 RO letter, sent to the Alamogordo, New Mexico 
address, informed the veteran that the El Paso, Texas RO 
would schedule VA examinations for her in relation to her 
claims.  It apprised her that without said examination 
results, VA could deny her claims, and further indicated that 
if she needed to reschedule an examination for a more 
convenient time, she could do so.  This letter was not 
returned to the RO as undeliverable.    

A subsequent April 2004 Compensation and Pension Exam Inquiry 
reveals that the veteran failed to report for scheduled VA 
examinations.  This document reflects the Alamogordo, New 
Mexico address as the then-current address of record for the 
veteran.   

In her October 2004 letter, which denoted the Alamogordo, New 
Mexico address, the veteran acknowledged that VA had denied 
her claims because she failed to report to the VA 
examination.  The veteran indicated, however, that she never 
received notice of said scheduled examination, as VA had 
mailed the appointment letter to the wrong address.  She 
asked that VA reconsider her claims and reschedule the 
examination, and she affirmed that she "would show up for 
the scheduled appointment after receiving the appointment 
letter."     

In a January 2005 letter, the veteran indicated that she had 
recently married, and therefore had changed her last name 
from Gutierrez to Patterson.  She also provided a new contact 
phone number (520-574-7510) and a new address in Tucson, 
Arizona.  She requested that VA transfer her case to the 
Arizona RO.

The RO mailed a letter to the veteran thereafter in March 
2005, directed to the Tucson, Arizona address.  The RO did 
not receive a return to sender notification that this 
correspondence was undeliverable.

Then, in late March 2005, the veteran again submitted a 
letter (her NOD), which reflected the same Tucson, Arizona 
address that she had provided in January 2005.  In this 
correspondence, she again indicated that she had never 
received notification of the scheduled April 2004 VA 
examination due to VA mailing such notice to an incorrect, El 
Paso, Texas address.  She indicated her willingness to submit 
to a rescheduled examination.     

A May 2005 RO letter, addressed to the veteran at the out-of-
date Alamogordo, New Mexico address, was returned to the RO 
in Albuquerque, New Mexico as undeliverable due to the lack 
of a forwarding address.

In July 2005 the RO mailed the veteran a letter describing 
the appeals process, and in September 2005, the RO mailed her 
an SOC.  The RO properly addressed both documents to the 
veteran at her Tucson, Arizona address, and neither was 
returned to the sender as undeliverable.   

In a November 2005 letter, the veteran indicated that she had 
attempted to schedule a VA examination with the Albuquerque, 
New Mexico RO to no avail.  She also again stated that she 
had not received notice of the April 2004 VA examination, as 
the RO had mailed the notice letter to an incorrect, old El 
Paso, Texas address.  She reiterated her willingness to 
consent to a rescheduled VA examination.  In her attached 
substantive appeal, VA Form 9, the veteran recorded her 
current address as the same Tucson, Arizona address that she 
had provided in January 2005 and March 2005, and she also 
provided the identical contact phone number as she had in 
January 2005.  

An April 5, 2007 RO letter, mailed to the veteran at her 
Tucson, Arizona address, apprised her of VCAA information and 
further indicated that the local RO would schedule her for a 
VA examination.  This letter cautioned that if the veteran 
failed to report for the exam, VA could deny her appeal.  It 
further indicated that if she could not report for the 
examination, then she could contact the medical facility to 
arrange for a more convenient appointment time.  

A subsequent April 23, 2007 Compensation and Pension Exam 
Inquiry indicates that the veteran failed to report for the 
scheduled April 2007 VA examination.  The veteran's address 
of record was the same Tucson, Arizona address as she had 
provided in January 2005, March 2005 and November 2005.  It 
was noted that the medical facility sent the appointment 
letter to the last known address on April 6, 2007 and that it 
was "[u]nable to contact veteran via phone."  This document 
also discloses that "[n]o notification letter returned 
undeliverable."  

Thereafter in October 2007, the RO issued an SSOC to the 
veteran, and in March 2008, it sent a letter to her 
indicating that it had certified her appeal to the Board.  
The RO mailed both letters to the Tucson, Arizona address of 
record.  In neither case does the record reflect that the 
letters were returned as undeliverable, and the veteran has 
not submitted any additional evidence or correspondences 
since the November 2005 substantive appeal.

b. Discussion
At the outset, the Board notes that as a general matter, 
Courts and other adjudicators will presume that public 
officers have properly discharged their official duties, to 
include proper mailing of notification of decisions or 
scheduled VA examinations.  See Jennings v. Mansfield, 509 
F.3d 1362, 1367 (Fed. Cir. 2007); Butler v. Principi, 244 
F.3d 1337, 1340 (2001); Clarke v. Nicholson, 21 Vet. App. 
130, 133 (2007) (discussing presumption of regularity); 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); accord United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  
Such a "presumption of regularity" "allows courts to 
presume that what appears regular is regular," Butler, 
supra, and this presumption remains intact unless a party 
offers clear evidence to the contrary.  Jennings, supra; 
Butler, supra; Clarke, supra.  A party challenging the 
presumption must "assert[] nonreciept . . . [and] produc[e] 
clear evidence that VA did not follow its regular mailing 
practices or that its practices were not regular."  Clarke, 
supra.  In the absence of such clear evidence, delivery is 
proven and the presumption remains, but if a party 
successfully provides clear evidence to rebut the initial 
presumption of regularity, "the burden shifts to the [VA] to 
establish proper mailing of notice . . . ."  Id.        

In the instant case, although the RO apparently had 
erroneously sent notice of the first, April 2004 scheduled VA 
examination, to the wrong address, the RO subsequently 
attempted to provide another VA examination in April 2007.  
VA notified the veteran in April 2007 of the rescheduled VA 
examination date and of the consequences of failing to report 
for that examination, as well as the procedures to undertake 
if she had to reschedule the examination.  The record 
reflects that VA mailed both the notice of the 2007 VA 
examination and notice of the consequences for failure to 
report to said examination to the veteran at her last 
reported address of record, namely, the Tucson, Arizona 
residence, and the record does not reflect that any 
correspondence sent to the Tucson, Arizona address was 
returned as undeliverable.  Since November 2005, the veteran 
has neither contacted VA to inquire about an examination or 
status of her claims, nor has she indicated to VA that she 
has moved to a different location, and as observed by the 
Court, "[i]n the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Connelly v. 
Brown, 8 Vet. App. 84, 86 (1995); accord Hampton v. 
Nicholson, 20 Vet. App. 459, 461 (2006); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  Further, as noted above, 
development of the record is not a unilateral endeavor for VA 
solely to assume, and the veteran has had ample time and 
opportunity to submit private medical evidence to support all 
of her claims.  See Turk, 21 Vet. App. at 568; Kowalski, 19 
Vet. App. at 180; Wood, 1 Vet. App. at 193.

Accordingly, the Board will presume that the veteran received 
notification of her scheduled April 2007 VA examination.  
Despite having received such notice at her last known address 
of record, however, the veteran failed to report for that 
examination, an examination that the Board deems necessary to 
establish entitlement to the benefits sought on appeal.  See 
Turk, 21 Vet. App. at 569.  The veteran has not provided any 
reason for her failure to report nor did she request that 
such examination or examinations be rescheduled.  Thus, 
without having shown good cause for her failure to report, 
the Board must adjudicate the service connection claims and 
initial higher rating claim based on the available evidence 
of record.  See 38 C.F.R. § 3.655.

In this case, the post-service record does not contain any 
medical evidence, either from VA or private sources, 
indicating that the veteran has current diagnoses of seasonal 
allergies, acute allergic rhinitis; a gynecological disorder 
(claimed as "female complications"); a kidney infection; or 
bilateral hearing loss.  Such lack of evidence of said 
current disorders weighs against the claims and precludes the 
establishment of service connection for these claims.

As to the veteran's pes planus, there is no question that she 
had this disability upon entry on to active duty.  It was 
specifically recorded on her pre-enlistment examination that 
she had pes planus.  While it was noted to be asymptomatic at 
the time, it was also recorded that the veteran's pes planus 
was moderate in degree, which is a diagnosis of disability 
based upon on an objective abnormal clinical finding.  Under 
these circumstances, there is no presumption of soundness.  
38 U.S.C.A. §§ 1111, 1132.  While the Board notes that the 
veteran received custom orthotics for her pre-existing 
bilateral pes planus during service, upon her service 
separation, the examining clinician noted that the veteran 
had been able to continue and maintain "full duties, 
exercise on treadmill, etc." despite having bilateral pes 
planus.  Given the moderate degree of disability upon 
entering service and the apparent absence of any limitation 
of function during her period of active duty, the Board finds 
that the wearing of orthotics alone does not represent an 
increase in severity during service that triggers a 
presumption of aggravation.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In further support of this conclusion, 
the Board notes that there is no notation in the service 
medical records of more than moderate pes planus and, as the 
veteran failed to report for a VA examination scheduled in 
conjunction with this claim, there is no medical evidence to 
determine what degree of pes planus she currently has if any.  
It is also pertinent to note that the Court has consistently 
held that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  Thus, left with symptoms of pre-existing pes planus 
ameliorated with the wearing of orthotics during service, and 
with no medical or X-ray evidence to show more than a 
moderate degree of pes planus at any point during or after 
service, the evidence does not show that a chronic or 
permanent worsening of the veteran's underlying pes planus 
occurred during or as the result of her period of active 
service.

Turning to the claim for a higher initial rating, given that 
the competent medical evidence of record is limited to the 
veteran's service records, the Board cannot ascertain whether 
the symptoms associated with her service connected cystic 
acne since the effective date of her award (namely, November 
13, 2003, the day following her service separation, see 38 
C.F.R. § 3.400(b)(2)) rise to a level justifying a 
compensable rating.  The record simply does not contain the 
information needed to establish entitlement to an initial 
compensable rating for this disability.  In the absence of 
any such evidence, the Board must therefore deny this claim.  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for seasonal allergies, acute allergic rhinitis, a 
gynecological disorder, a chronic or recurrent kidney 
infection, bilateral hearing loss, bilateral pes planus, and 
an initial compensable rating for service connected cystic 
acne are not warranted.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine does 
not apply to the instant case.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for seasonal allergies, acute allergic 
rhinitis, is denied.

Service connection for a chronic gynecological disorder is 
denied.

Service connection for a chronic or recurrent kidney 
infection is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral pes planus is denied.

An initial compensable rating for service connected cystic 
acne is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


